DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to the claims amendment filed August 24, 2020 and further in response to the telephone communication with Applicants representative, K. Brian Bathurst on March 26, 2021 (“March Communication”).
Claim 6 has been canceled.
Claims 1-5 & 7-14 are rejoined below. 
Claims 1-5, 7-20 are pending. 

Rejoinder
Claims  1-5, 7-20  are allowable. Claims 1-5 & 7-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I & II, as set forth in the Office action mailed on July 26, 2018, is hereby withdrawn and claim 1-5 & 7-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in the March Communication.

The application has been amended as follows:
Please replace all previous claims with the attached amended claims. 
Claim 6 is cancelled. 
Claims 1-5 & 7-20 are pending. 

Allowable Subject Matter
Claims  1-5 & 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record:


Wingerden et al (US 20110078065 A1) discloses [0055] Cross poster 104 can monitor orders received by order manager 102. When an order is received, cross poster can determine whether the order is eligible to be exposed to crossing pool 110. Cross poster can determine this based on whether any special conditions or instructions are attached to the order and/or whether a customer's profile indicates that exposure to a crossing pool is permissible. If determined that the order can be exposed to crossing pool 110, cross poster 104 instructs order manager 102 to create a second order substantially identical to the originally received order. The second order should specify the financial asset to be traded and the quantity to be traded. Order manager 102 can then expose the second order to crossing pool 110. 

Stockton et al (US 9430655 B1) an improved technique involves providing protection of secrets by splitting the secret into secret shares and providing tokens for each secret share. Along these lines, a terminal splits a secret such as a credit card number into shares. The terminal then transmits each share to a separate and distinct token server. Each token server, upon receiving a secret share, generates a 

Whyte (US 20040117649 A1) discloses a method of constructing shares in a secret is disclosed. The method operates in a network comprising a number of computing devices, each arranged to securely store at least one share in the secret k for which n shares are required to reconstruct the secret and to which access to a number m of the shares can be reliably provided at any given time. The method comprises the steps of: determining n shares for an n-of-n secret sharing scheme, each share comprising a value y; storing at least some of the shares in the computing devices such that at least m of the n shares are reliably accessible; determining the shared secret k according to the shares y; determining a further (n-m) shares consistent with the shared secret k and the shares y; and storing the additional shares in a reliably accessible location.

Orsini et al (US 20120221854 A1) generally discloses a secure data parser is provided that may be integrated into any suitable system for securely storing and communicating data. The secure data parser parses data and then splits the data into multiple portions that are stored or communicated distinctly. Encryption of the original data, the portions of data, or both may be employed for additional security. The secure 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-47 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The references Camenisch, Wingerden, Stockton, Whyte and Orsini disclose as previously discussed.  The references however do not teach at least: 
receive the order messages;
validate the order messages to prevent unauthorized access to the order messages;
compare attributes of the order messages to find matching order messages; 
calculating a secure price match and quantity and creating an encrypted package that comprises the secure price match and quantity; [[and]]
transmitting the encrypted package for transaction completion; and 
wherein the plurality of non-overlapping independent processing nodes compare attributes of the distributed order messages using protocols built on top of low-level operations on the shares, wherein the protocols used for comparison 

Therefore, the claims of the instant application are not obvious over Camenisch, Wingerden, Stockton, Whyte and Orsini for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Camenisch, Wingerden, Stockton, Whyte and Orsini because: Camenisch is not concerned about protocols for anonymizing orders to and bitwise representation.  Additionally, the combination Camenisch, Wingerden, Stockton, Whyte and Orsini clearly destroys the intent and purpose of Camenisch, taken alone and/or in view of Wingerden, Stockton, Whyte and Orsini use of, for example, identifying trading partners. Accordingly, the present invention is also distinguishable over Lee taken alone and/or in view of Camenisch, Wingerden, Stockton, Whyte and Orsini.
17.	Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
18.	Foreign prior art and NPL search was conducted however no relevant prior art was found.
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685